OPINION OF THE COURT
PER CURIAM.
This is an appeal from the County Court of Dade County, Florida. *148The state (appellant) seeks review of an order granting defendant’s (appellee) Motion to Discharge on speedy trial grounds. We reverse.
Appellee was arrested on September 24, 1985 and was charged with driving under the influence. On November 14, 1985 he requested and was granted a continuance. Subsequently, on February 24, 1986, the appellee came to trial and the case was dismissed for lack of prosecution. The following day, with no prosecution pending, appellee filed a demand for speedy trial. Thereafter, on March 13, 1986, the appellant filed an information. At arraignment, on May 21, 1986, the trial judge dismissed the action since appellee was not tried within sixty days.
On appeal, appellant argues that the demand for speedy trial was a nullity because it was filed after the original case was dismissed and before the subsequent information was filed.
We agree that the trial court erred in recognizing appellee’s ineffectual demand. Therefore, appellant’s failure to try appellee within sixty days did not violate his constitutional right to a speedy trial.
Reversed and Remanded.
Rivkind, Salmon and Henderson, JJ., concur.